Case 1:15-cv-00379-MAC-KFG Document 351 Filed 01/19/21 Page 1 of 2 PageID #: 9670




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

  CALVIN GARY WALKER, et al.,                    §
                                                 §
                Plaintiffs,                      §
                                                 §
  v.                                             §           CIVIL ACTION NO. 1:15-CV-379
                                                 §
  BEAUMONT INDEPENDENT SCHOOL                    §
  DISTRICT, et al.,                              §
                                                 §
                Defendants.                      §

       MEMORANDUM ORDER ADOPTING REPORT AND RECOMMENDATION

         In accordance with 28 U.S.C. § 636 and the Local Rules for the United States District

  Court for the Eastern District of Texas, the District Court referred this matter to United States

  Magistrate Judge Keith F. Giblin for consideration and recommended disposition of case-

  dispositive motions. On November 30, 2020, Judge Giblin issued a report and recommendation

  on the following motions:

         Beaumont Independent School District (BISD), Vernice Monroe, A.B. Bernard,

  Jimmy Simmons, Robert Turner, Joe Domino, Lenny Caballero, Jack Carroll, Aaron

  Covington, Leroy Saleme, Vernon Butler, Jane Kingsley, and Terry Ingram’s (collectively,

  “the BISD Defendants”) re-urged Motion for Attorneys’ Fees (doc. #345); and
Case 1:15-cv-00379-MAC-KFG Document 351 Filed 01/19/21 Page 2 of 2 PageID #: 9671




         Defendants Michael Neil (“Neil”) and Tom Neild’s (“Neild”) re-urged Motion for

  Attorneys’ Fees (doc. #346).

         Judge Giblin recommended that the Court grant the motions for attorneys’ fees. He also

  recommended that the Court award attorneys’ fees to the BISD Defendants, Neil, and Neild.

         No party has filed objections to the magistrate judge’s report. The Court ORDERS that

  the Report and Recommendation (#348) is ADOPTED. The BISD Defendants’ Re-Urged Motion

  for Attorneys’ Fees (#345) and Neil and Neild’s Re-Urged Motion for Attorneys’ Fees (#346) are

  GRANTED.

         The Court further ORDERS that attorneys’ fees are awarded in the amount of $95,282.75

  to the BISD Defendants and $46,224.53 to Neil and Neild. The fee awards are to be recovered

  from Plaintiffs, jointly and severally. Plaintiffs are ORDERED to pay the fee amounts within

  twenty-one (21) days of this order, as recommended by the magistrate judge and requested by

  Defendants.


          SIGNED at Beaumont, Texas, this 19th day of January, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                2
